There is a request for an opinion on motion for rehearing. The request is granted.
The indictment herein contained two counts, the first count charging possession for purposes of sale of intoxicating liquor, and the second count charging the sale of such liquor to Willis Blaylock. The trial court submitted only the second count and instructed the jury that they should not consider any of the evidence introduced by the State except that affecting the alleged sale of liquor to Blaylock. The court having submitted in his charge only the count for the sale of liquor, and the jury having found appellant guilty of this offense, the judgment and sentence followed. Willis Blaylock testified that in the latter part of May 1922 he bought from appellant a pint of whisky for which he paid him $2.50. This made out the case as charged in the second count and submitted by the court to the jury. The offenses charged in the two counts being kindred and dependent to some extent on the same testimony, the State was not required to elect. Having seen fit to elect in the submission to the jury of only one count, it was proper for the court to instruct the jury not to consider evidence before them apparently offered in support of the first count. The evidence amply supports the verdict and judgment of guilty of selling intoxicating liquor. Appellant's complaint seems directed principally at matters admitted in evidence in support of the other count. It is not necessary to discuss them. The jury were instructed not to consider such matters.
The motion for rehearing will be overruled.
Overruled.